DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 13 January 2021.
Claims 1-4, 7-10, and 13-16 have been amended.
Claims 1-18 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The amendment to the claims filed on 13 January 2021 do not comply with the requirements of 37 CFR 1.121(c) because the amendments are not properly formatted.  For example, claim 4 is amended reciting "a control for establishing a call with the person,” without the proper formatting of being underlined.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:  (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”  For the sake of compact prosecution, the Examiner has examined the claims as shown below.
The claims appear to be a literal translation into English from a foreign document and are replete 

Response to Arguments
In response to Applicants’ remarks regarding the priority not being acknowledged, the Examiner respectfully disagrees.  The claimed priority was acknowledged in the bibliographic data sheet as well as item #6 of the previous office action.  
Applicants amendments have overcome some of the outstanding §112 rejections.  The Examiner refers Applicants to the updated rejections below, as new and updated §112 rejections have been necessitated by amendments.
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  As an initial note, the arguments are not compliant under 37 CFR 1.111(b) as they amount to a mere allegation of patent eligibility.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are not a certain method of organizing human activity, the Examiner notes that calculating a familiarity is a function that has been performed for years as determining or calculating degrees of separation between people or entities is a “familiarity.”  Next, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., determining or calculating a familiarity path or chain of relationships) to a particular technological environment (i.e., on or over a network). Here, again as noted in the previous rejection, mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “the relationships being stored in a storage or being included in collected information from a network” only generally linking the use of the judicial exception to a particular technological environment or field of 
Applicants argue that Farnham does not disclose the newly amended “identifying a path with the familiarity equal to or more than the threshold value, the path leading from the first user to the person to contact through a chain of persons having a relationship or a chain of mixed persons and companies having a relationship” however the Examiner respectfully disagrees.  Here, the Examiner has already shown previously Farnham discloses how “The procedure then determines a path strength for each path between the two end points (block 210).  A path between two end points may include any number of components and any number of links between those components.  In a particular embodiment, any path that does not have a minimum path strength is ignored or discarded.  This minimum path strength threshold may be established by a network administrator or other user, (Farnham ¶22).”  This clearly reads upon the amended claims as Farnham is able to not only determine a path strength (familiarity) as well as a minimum path strength threshold (threshold).  This “path strength” comprises multiple links wherein “The strength of a particular link is rated between 0.0 and 1.0, where 0.0 indicates no relationship between the two components (i.e., the two components at opposite ends of the link) and 1.0 indicates a strong relationship between the two components.  Various procedures can be used to determine the strength of a particular link.  For example, a link's strength may increase if the two components are identified on multiple group lists, mailing lists, etc. Additionally, a link's strength may increase if the two components are contained in one or more lists and those lists are relatively short (signifying a stronger relationship among members of the shorter list) (Farnham ¶23).”  This strength that is able to be determined is the equivalent to the familiarity.  As such the rejection was not withdrawn.
Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to arguments in reference to any depending claims that have not been individually 
	

Claim Rejections - 35 USC § 112(b), or pre-AIA  35 USC §112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8-9, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a largely familiarity path" and “strongly connected path” in claims 2, 8, and 14 is a relative term which renders the claim indefinite.  The term " a largely familiarity path " and “strongly connected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2, 8, and 14 now recites the limitation "in the outputting...the strongly connected path" in lines 6-7 of claim 2, lines 6-7 of claim 8 and lines 7-8 of claim 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 9, and 15 recite the limitation “a specification indicating for prioritizing time up to the person to contact is received” which is unclear and indefinite.  
Claims 3, 9, and 15 now recites the limitation "based on the specification to prioritize" in line 6 of .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112(d), or pre-AIA  35 USC §112, fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2-6, 8-12, and 14-18 only further limit a singular aspect from a Markush group of the independent claims, which renders the claim not properly further limiting the subject matter from the claim on which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites outputting information based upon an identified 
The limitations of “calculating a familiarity according to relationships between persons, between companies, or between persons and companies, identifying a path with the familiarity equal to or more than the threshold value, the path leading from the first user to the person to contact through a chain of persons having a relationship or a chain of mixed persons and companies having a relationship,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a non-transitory computer-readable recording medium recording a contact support program causing a computer to execute a process, the process comprising:,” (or “by a computer” in claim 7 or “a processor coupled to the memory and configured to perform operations of:”) nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “a non-transitory computer-readable recording medium recording a contact support program causing a computer to execute a process, the process comprising:,” (or “by a computer” in claim 7 or “a processor coupled to the memory and configured to perform operations of:”) language, “performing” and “identifying” in the context of this claim encompasses the user manually mapping people or entities based upon relationships thereof.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods or Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two). In particular, the “receiving” and “outputting” steps are simply extrasolution data gathering activities or post solution data gathering activities of simply receiving some sort of input and displaying the output of the abstract idea.  Next, the claim only recites one additional element – using either computer or processor to perform the steps. The computer or processor in steps is recited at a high-level of generality (i.e., as a the relationships being stored in a storage or being included in collected information from a network” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using computer or processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Claims 2-3, 8-9, and 14-15 are dependent on claims 1, 7, and 13 and include all the limitations of claims 1, 7, and 13.  Therefore, claims 2-3, 8-9, and 14-15 recite the same abstract idea of “outputting information based upon an identified path of a first user to a person or mixed chain of persons and companies having a stored relationship.”  The claim recites the additional limitations further limiting how the path is output or identified, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 7, and 13, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 4-6, 10-12, and 16-18 are dependent on claims 1, 7, and 13 and include all the limitations of claims 1, 7, and 13.  Therefore, claims 4-6, 10-12, and 16-18 recite the same abstract idea of “outputting information based upon an identified path of a first user to a person or mixed chain of persons and companies having a stored relationship.”  The claim recites the additional limitations including additional functionality (call the user, generate a travel route) which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 7, and 13, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-18 are therefore not eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farnham et al. (US PG Pub. 2005/0165715).
	
As per claims 1, 7, and 13, Farnham discloses a non-transitory computer-readable recording medium recording a contact support program causing a computer to execute a process, method, and an information processing apparatus comprising: a memory; and a processor coupled to the memory and configured to perform operations of: the process comprising (computer system, remote computing device, application programs, Farnham Fig. 8, ¶17-¶18, and ¶48-¶66): 
receiving an input of information to identify a person to contact for a first user and information indicating a threshold (identify first endpoint, identify second endpoint, For example, a social context associated with a particular user may include other individuals with which the particular user is associated, such as friends, co-workers, other members of common groups or clubs, and other members of common mailing lists.  In another example, a social context associated with a particular project may include other components associated with that project, such as employees assigned to the project, persons managing the project, related projects, and other entities or organizations related to the project.  An example overlapping social context contains one or more components that are common to the two overlapped social contexts, such as a common person or a common project.  A particular social context, including an overlapping social context, may contain any number of components, Farnham ¶18, ¶20, and Fig. 2; The procedure then determines a path strength for each path between the two end points (block 210).  A path between two end points may include any number of components and any number of links between those components.  In a particular embodiment, any path that does not have a minimum path strength is ignored or discarded.  This minimum path strength threshold may be established by a network administrator or other user, ¶22); 
calculating a familiarity according to relationships between persons, between companies, or between persons and companies, the relationships being stored in a storage or being included in collected information from a network (computer storage media, Farnham ¶54; based upon network of overlapping social context, ¶17-¶18; ); 
identifying a path with the familiarity equal to or more than the threshold value, the path leading from the first user to the person to contact through a chain of persons having a relationship or a chain of mixed persons and companies having a relationship (This identification can be performed, for example, by analyzing any of the items discussed above with respect to identifying components associated with the first end point.  For each identified component, the ; and 
outputting information on the identified path (ranking paths, output filtered results or report, Farnham ¶28).

As per claims 2, 8, and 14, Farnham discloses as shown above with respect to claims 1, 7, and 13.  Farnham further discloses wherein in the receiving, an input of a specification as to which one of a shortest path, a largely familiarity path, and a path through a chain of persons only is to be output preferentially is received, and in the outputting, a specified path out of the shortest path, the strongly connected path, and the path through the chain of persons only is preferentially output, in response to the input of the specification (ranking paths, output filtered results or report, Farnham ¶28; threshold, ¶22).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited limitation is dependent on a specific portion or selection of a Markush group from which the instant claims depend and therefore is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.  

As per claims 3, 9, and 15, Farnham discloses as shown above with respect to claims 2, 8, and 14.  Farnham further discloses wherein in the receiving, a specification indicating for prioritizing time up to the person to contact is received, and in the outputting, the shortest path is preferentially output based on the specification to prioritize (a first end point is identified (block 202) along with a second end point (block 204).  For example, the first end point and the second end point may be identified by a user desiring to learn of relationships between the two end points.  These end points may be users, groups of users, projects, or other components.  The two end points may be different types of components, such as a user and a project, or a project and a department, Farnham ¶20) (Examiner notes the selection of the second end point as the equivalent to the specification to prioritize).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited limitation is dependent on a specific portion or selection of a Markush group from which the instant claims depend and therefore is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-6, 10-12, and 16-18is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnham et al. (US PG Pub. 2005/0165715) further in view of Shaouy et al. (US PG Pub. 2012/0072359).

As per claims 4, 10, and 16, Farnham discloses as shown above with respect to claims 1, 7, and 13.  Both the Farnham and Shaouy references are analogous in that both are directed towards/concerned with social networking.  Farnham discloses the ability to display additional data about an end point such as the person’s name a department in which the person works, groups to which the person belongs, the person's telephone number and email address, and the location of the person's office (Farnham ¶31) but does not expressly disclose performing, in response to a specification of a display corresponding to a person included in the information on the identified path or a specification of a display associated with the display corresponding to the person, a control for establishing a call with the person.
However, Shaouy teaches starting, in response to a specification of a display corresponding to a person included in the information on the identified path or a specification of a display associated with the display corresponding to the person, a call to a calling destination corresponding to the person (Requestor 314 may manipulate controls 342 to initiate communications as desired with portion 334.  In this particular example, controls 342 are graphical objects in graphical user interface 320.  In this example, controls 342 provide a capability to initiate communications with one or more of the people in portion 334.  These communications may be, for example, one of a text message, a call, an email message, and/or some other suitable type of communication, Shaouy ¶66; see also “call” in Fig. 13).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Shaouy’s method of location based friend finding and communication in Farnham’s social environment system to improve the system and method with reasonable expectation 
The motivation being that there is a need for an improved way of connecting connections or entities through the use of semantics (Shaouy ¶2-¶4). 
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited limitation is dependent on a specific portion or selection of a Markush group from which the instant claims depend and therefore is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.

As per claims 5, 11, and 17, Farnham discloses as shown above with respect to claims 1, 7, and 13.  Both the Farnham and Shaouy references are analogous in that both are directed towards/concerned with social networking.  Farnham discloses the ability to display additional data about an end point such as the person’s name a department in which the person works, groups to which the person belongs, the person's telephone number and email address, and the location of the person's office (Farnham ¶31) but does not expressly disclose executing, in response to a specification of a display corresponding to a person included in the information on the identified path or a specification of a display associated with the display corresponding to the person, a search for a traveling route to a location corresponding to the person; and outputting a search result.
However, Shaouy teaches executing, in response to a specification of a display corresponding to a person included in the information on the identified path or a specification of a display associated with the display corresponding to the person, a search for a traveling route to a location corresponding to the person; and outputting a search result (travel distance, map view, Shaouy ¶90-¶92; see also Fig. 12-Fig. 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Shaouy’s method of location based friend finding and communication in Farnham’s social environment system to improve the system and method with reasonable expectation that this would result in a social networking management system that is able to locate and allow connections to communicate.  
The motivation being that there is a need for an improved way of connecting connections or entities through the use of semantics (Shaouy ¶2-¶4).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited limitation is dependent on a specific portion or selection of a Markush group from which the instant claims depend and therefore is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.

As per claims 6, 12, and 18, Farnham discloses as shown above with respect to claims 1, 7, and 13.  Both the Farnham and Shaouy references are analogous in that both are directed towards/concerned with social networking.  Farnham discloses the ability to display additional data about an end point such as the person’s name a department in which the person works, groups to which the person belongs, the person's telephone number and email address, and the location of the person's office (Farnham ¶31) but does not expressly disclose executing, in response to a specification of a display corresponding to a company included in the information on the identified path or a specification of a display associated with the display corresponding to the company, a search for a traveling route to a location corresponding to the company; and outputting a search result.
However, Shaouy teaches executing, in response to a specification of a display corresponding to a company included in the information on the identified path or a specification of a display associated with the display corresponding to the company, a search for a traveling route to a location corresponding to the company; and outputting a search result (travel distance, map view, Shaouy ¶90-¶92; see also Fig. 12-Fig. 13).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Shaouy’s method of location based friend finding and communication in Farnham’s social environment system to improve the system and method with reasonable expectation that this would result in a social networking management system that is able to locate and allow connections to communicate.  
The motivation being that there is a need for an improved way of connecting connections or entities through the use of semantics (Shaouy ¶2-¶4).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited limitation is dependent on a specific portion or selection of a Markush group from which the instant claims depend and therefore is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629